OPINION MECHEM, D. J. This action was brought May 6th,. 1889. On December 10th, 1910, it was stricken from the-docket with leave to re-instate. On May 16th, 1911, on motion of plaintiff’s attorney it was reinstated upon condition that it be “disposed of within six months or stand dismissed.” On December 30th, 1911, a judgment of dismissal was entered which recited the previous orders relative to the case and that the order of May 16th, 1911, had not been complied with. On December 13th, 1913, plaintiff’s attorney moved the court to set aside the judgment of dismissal as inadvertently entered, supporting the motion by his affidavit which alleged that after the entry of the order of May 16th, 1911, plaintiff’s attorney had spoken to the district judge with respect to the imj>ortance of keeping this cause on the docket until another action then pending in the same court, between the same parties and involving the same subject matter, should be finally determined and .that the said judge assured “affiant that this cause would not be disposed of until the other action should be determined unless further notice should be given to affiant in regard to the same.” And that the judgment of dismissal was entered without notice to him and that the other action was then still pending. The lower court ruled that it was “without power to sustain the said motion and restore the said carrso to the docket and doth therefore overrule the same”; which ruling is assigned as error here.  1 This case presents no features distinguishable from Weaver v. Weaver, 16 N. M. 98, 113 Pac. 599, which would call for a departure from the rule laid down there, and upon the authority of that case the judgment of the lower court is affirmed, and, IT IS SO OBDEEED.